DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/18/20.
Claims 1-9 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/18/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama (U.S. Pub. No.20150124124 A1), in view of Bos (U.S. Pub. No. 20190142265 A1).

Regarding to claim 1 and 8-9:

1. Maeyama teach a control device comprising: a hardware processor; and a memory, wherein the hardware processor is configured to: (Maeyama [0090] in a digital camera defined with a high dynamic range (HDR), a process of combining image information for expanding a dynamic range (to a high dynamic range) under control of a processor mounted therein is performed after such an image information group is acquired)
control an image sensor including a plurality of pixels arranged in a two-dimensional matrix to generate an image signal by performing imaging sequentially (Maeyama FIG. 1 [0059] the active-matrix display device is a display device which controls a current flowing in an electro-optical element (light emitting element) using an active element provided in the same pixel as the electro-optical element which is, for example, an insulated-gate field-effect transistor) according to predetermined frames; (Maeyama [0045] Example 7 (Example of driving of four sub frames) 3-8. Regarding one-frame video information)
set, for a light source configured to intermittently emit pulse light according to a pulse current, a pulse width and a light emission cycle for when the light source emits light, (Maeyama [0135] Sub frame luminance Li can be expressed as the product based on the frequency and a preset duty cycle; (Maeyama FIG. 7 [0134] Luminance in an operation of sub frame display is defined as shown in the following formula, and the sum of luminance Li (i is a sub frame number) of sub frames is frame luminance L. Here, when i=2, if the light emission time of the sub frame 1 is set to DR1, the light emission time of the sub frame 2 to DR2, the signal level of the sub frame 1 to V.sub.sig1, and the signal level of the sub frame 2 to V.sub.sig2, L is defined as follows. L = L 1 + L 2 = DR 1 .times. V sig 1 + DR 2 .times. V sig 2 ##EQU00001##)
control the light source to emit the pulse light using the pulse width and the light emission cycle in one field period or one frame period of the image sensor in synchronization with the frequency; (Maeyama FIG. 7 [0138] in order to combine n images in one frame period, driving of sub frames is performed at the speed of n times the frequency of one frame at maximum. Then, a light emission signal of the display panel (signal level of a video signal) V.sub.sig and a light emission time DR are controlled for each sub frame in synchronization with a panel drive synchronization signal)


detect a frequency of vocal cord vibration of a subject based on a voice signal input from an external device; calculate, based on the light emission cycle or the frequency, a gain amount by which the image signal is to be multiplied; and multiply the image signal by the gain amount.

However Bos teach detect a frequency of vocal cord vibration of a subject (Bos [0031] the CCU has the capability to detect the base frequency of the vocal cord in order to generate a frequency for the LED light source, which is in phase with the audio frequency of the vocal cord) based on a voice signal input from an external device; (Bos [0030]  the patient 15 preferably has a microphone 12 attached to their throat near the larynx, or mounted at a suitable location for detecting the patient's vocalizations during the exam, such as speech and singing certain tones as requested by the examiner. The diagram shows a flexible stroboscopic laryngoscope 100 passed through the patient's nose to point down the throat toward the larynx and vocal cords)
calculate, based on the light emission cycle or the frequency, a gain amount by which the image signal is to be multiplied; and multiply the image signal by the gain amount. (Bos [0064] the maximum amount of LED “on” time that can fall within the gate time T.sub.GATE may be fixed as T.sub. GATE*F for any given desired audio frequency of the vocalization during the gate time. This may be a user preset for example. The intensity of the video can then be compensated by applying an overall frame gain to output frames. The frame gain would be a multiplier to adjust brightness of every pixel in a given output frame)


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maeyama, further incorporating Bos in video/camera technology. One would be motivated to do so, to incorporate detect a frequency of vocal cord vibration of a subject based on a voice signal input from an external device. This functionality will improve user experience.

Regarding to claim 5:

5. Maeyama teach the control device according to claim 1, Maeyama do not explicitly teach wherein the image sensor is a CCD sensor.

However Bos teach wherein the image sensor is a CCD sensor. (Bos [0048] the image sensor 21 may be a complementary metal oxide semiconductor active pixel sensor (CMOS APS) or a charge-coupled device (CCD), or other suitable image sensor)

Regarding to claim 6:

6. Maeyama teach the control device according to claim 1, Maeyama do not explicitly teach wherein the image sensor is a CMOS sensor.

wherein the image sensor is a CMOS sensor. (Bos [0048] the image sensor 21 may be a complementary metal oxide semiconductor active pixel sensor (CMOS APS) or a charge-coupled device (CCD), or other suitable image sensor)

Regarding to claim 7:

7. Maeyama teach a medical observation system comprising: the control device according to claim 1; Maeyama do not explicitly teach an endoscope including the image sensor configured to generate the image signal, the image sensor being disposed at an end portion of an insertable section inserted into a subject; and a voice input device configured to receive a voice input and generate the voice signal, wherein, by supplying pulse light to the endoscope, the light source is configured to project the pulse light toward the object from the end.

However Bos teach an endoscope including the image sensor configured to generate the image signal, (Bos [0031] the CCU has the capability to detect the base frequency of the vocal cord in order to generate a frequency for the LED light source, which is in phase with the audio frequency of the vocal cord. The camera can be a proximal head, rigid endoscope or flexible video endoscope with a rolling shutter sensor used for medical purposes in the endoscopy) 
the image sensor being disposed at an end portion (Bos Fig. 1 [0048] the light source 8, typically an LED emitter, illuminates subject scene 9. Light source 8 may 
endoscopes. As shown in the drawing, light 10 reflected from the subject scene is passed to an optical assembly 11, where the light is focused toward an image 
sensor assembly to form an image at a solid-state image sensor(s) 21.)
of an insertable section inserted into a subject; and (Bos Fig. 1 [0034] the scope is inserted into the patient's throat or nose to view the larynx, and the procedure begins)
a voice input device configured to receive a voice input and generate the voice signal, (Bos [0030]  the patient 15 preferably has a microphone 12 attached to their throat near the larynx, or mounted at a suitable location for detecting the patient's vocalizations during the exam, such as speech and singing certain tones as requested by the examiner. The diagram shows a flexible stroboscopic laryngoscope 100 passed through the patient's nose to point down the throat toward the larynx and vocal cords)
wherein, by supplying pulse light to the endoscope, the light source is configured to project the pulse light (Bos [0039] the image sensor is set to the maximum exposure of one frame minus the gap where it cannot be exposed. As the CCU has control over the light source, light pulses are prohibited outside the time window of A1 and A2, as can be seen in FIG. 3 where the pulses p0 and p4 are omitted (as shown by the X over the depicted pulse) from the regular sequence of pulses for the depicted  toward the object from the end. (Bos Fig. 1 [0048] the light source 8, typically an LED emitter, illuminates subject scene 9. Light source 8 may include a single or multiple light emitting elements configured to provide light throughout the desired spectrum. Further, light source 8 may include fiber optics passing through the body of the scope, or other light emitting arrangements such as LEDs or laser diodes positioned at or near the front of the scope. The light source may also be an external light source or part of the CCU 70, which provides the light for rigid endoscopes. As shown in the drawing, light 10 reflected from the subject scene is passed to an optical assembly 11, where the light is focused toward an image sensor assembly to form an image at a solid-state image sensor(s) 21)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama (U.S. Pub. No.20150124124 A1), in view of Bos (U.S. Pub. No. 20190142265 A1), further in view of Shigeta (U.S. Pub. No. 20150272429 A1).

Regarding to claim 2:

2. Maeyama teach the control device according to claim 1, Maeyama do not explicitly teach wherein the hardware processor is configured to: when the plurality of pixels are exposed in a specified pulse-light light emission period, 
generate a pseudo image signal that corresponds to the image signal based on the image signal generated by the image sensor; and multiply the pseudo image signal by the gain amount.

However Shigeta teach wherein the hardware processor is configured to: when the plurality of pixels are exposed in a specified pulse-light light emission period, (Shigeta [0037] FIG. 2, the rolling shutter process reads the image data from lines of the image sensor array, each line of the frames f0 and f1 offset in time such that at least two of the two or more light emitter pulses each expose sensor pixels in both first and second adjacent frames simultaneously)
generate a pseudo image signal that corresponds to the image signal based on the image signal generated by the image sensor; and multiply the pseudo image signal by the gain amount. (Shigeta [0127] after the oxygen saturation is calculated as described above, the second special image generation section 588 generates an oxygen saturation image (second special image). In the second special observation mode, for example, the second special image generation section 588 multiples image signals (or one of these image signals) of respective colors of BGR obtained in the second frame by the gain corresponding to the oxygen saturation for each pixel, and generates an observation image using each image signal multiplied by the gain. The observation image generated in this manner is an oxygen saturation image. In the oxygen saturation image, the observation target is pseudo-colored by being colored according to the oxygen saturation)

The motivation for combining Maeyama and Bos as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maeyama, further 

Regarding to claim 3:

3. Maeyama teach the control device according to claim 2, wherein the hardware processor is configured to: image signal that corresponds to the image signal when the plurality of pixels are (Maeyama [0103] Herein, the display panel that is a drive target of the present image processing circuit 80 is assumed to be a panel (for example, the display panel 70 of FIG. 1) in which one pixel that is a unit for forming a color image (unit pixel or pixel) is constituted by, for example, RGB sub pixels) exposed in a specified pulse-light light emission period, (Maeyama [0133] Here, the principle of control of light emission luminance of the display panel using the sub frame data i and the sub frame light emission time SDR will be described using FIG. 6. FIG. 6A is an illustrative diagram with respect to the principle of control of light emission luminance of the display panel)
based on two or more temporally consecutive image signals generated by the image sensor; and (Maeyama [0089] the video information group is constituted by, for example, a set of image information of which images are photographed by varying a shutter speed rate in a plurality of stages (for example, two stages of 1/2 times and one times a shutter speed) using a consecutive photographing function of a camera. Generally, by changing an exposure condition [temporal change], it is possible to 
multiply the pseudo image signal by the gain amount. (Maeyama [0116] when the exposure image EV of an i.sup.th sub frame is set to EV.sub.--i, the sub frame buffer unit 822 outputs the exposure image EV.sub.--i-1 of the sub frame that is one sub frame before the aforementioned sub frame. Then, the multiplier 824 multiplies the exposure image EV.sub.--i-1 by a gain EVR_i of the exposure image EV.sub.--i of the i.sup.th sub frame output from the exposure condition detection unit 823)

Maeyama do not explicitly teach generate a pseudo image signal.

However Shigeta teach generate a pseudo image signal. (Shigeta [0127] after the oxygen saturation is calculated as described above, the second special image generation section 588 generates an oxygen saturation image (second special image). In the second special observation mode, for example, the second special image generation section 588 multiples image signals (or one of these image signals) of respective colors of BGR obtained in the second frame by the gain corresponding to the oxygen saturation for each pixel, and generates an observation image using each image signal multiplied by the gain. The observation image generated in this manner is an oxygen saturation image. In the oxygen saturation image, the observation target is pseudo-colored by being colored according to the oxygen saturation)

Allowable subject matter

Regarding to claim 4:

Claims 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482